

117 HR 2280 IH: Prevent Gun Trafficking Act
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2280IN THE HOUSE OF REPRESENTATIVESMarch 29, 2021Ms. Kelly of Illinois (for herself, Mrs. McBath, Mr. Horsford, Ms. Norton, Mr. Moulton, Ms. Pressley, Mr. Evans, Mrs. Beatty, and Mr. Quigley) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to combat straw purchases of firearms and deter firearms trafficking.1.Short titleThis Act may be cited as the Prevent Gun Trafficking Act.2.Prohibition on straw purchases of firearms; prohibition on gun trafficking(a)In generalChapter 44 of title 18, United States Code, is amended—(1)in section 921(a), by adding at the end the following:(36)The term family members means spouses, domestic partners, parents and their children, including step-parents and their step-children, siblings, aunts or uncles and their nieces or nephews, or grandparents and their grandchildren.; and(2)by adding at the end the following:932.Gun trafficking(a)It shall be unlawful for any person (other than a licensee under this chapter), in or otherwise affecting interstate or foreign commerce, to knowingly purchase or acquire, or attempt to purchase or acquire, a firearm from or through such a licensee for the possession of a third party.(b)It shall be unlawful for any person (other than a licensee under this chapter), in or otherwise affecting interstate or foreign commerce, to solicit, hire, demand, or order another person to purchase, or attempt to purchase, any firearm for the purpose of obtaining the firearm for the person or selling or transferring the firearm to a third party.(c)The Attorney General shall ensure that the firearm transaction record form required to be completed in connection with a firearm transaction includes a statement outlining the penalties that may be imposed for violating subsection (a).(d)This section shall not apply to any firearm—(1)that is purchased or acquired by any person, or that any person attempts to purchase or acquire, as a bona fide gift between family members; or(2)that is purchased or acquired by an agent of a lawful business, or that an agent of a lawful business attempts to purchase or acquire, for the purpose of transferring to another agent of the business, for lawful use in the business,if the purchaser or person acquiring the firearm has no reason to believe that the recipient of the firearm will use or intends to use the firearm in a crime or is prohibited from purchasing or possessing firearms under State or Federal law. .(b)ForfeitureSection 982(a)(5) of such title is amended—(1)in subparagraph (D), by striking or at the end; and(2)by inserting after subparagraph (E) the following:(F)section 922(a)(1)(A) (related to unlicensed firearms sales);(G)section 922(d) (relating to illegal gun transfers); or(H)section 932 (relating to gun trafficking),.(c)Money laundering amendmentSection 1956(c)(7)(D) of such title is amended by striking section 924(n) and inserting section 922(a)(1)(A), 922(d), 924(n), or 932.(d)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following:932. Gun trafficking..3.Prohibition on disposition of firearm to person intending unlawful further dispositionSection 922(d) of title 18, United States Code, is amended in the 1st sentence—(1)in paragraph (8), by striking or at the end;(2)in paragraph (9), by striking the period at the end and inserting ; or; and(3)by inserting after and below paragraph (9) the following:(10)intends to sell or otherwise dispose of the firearm or ammunition in violation of a Federal law, or to sell or otherwise dispose of the firearm or ammunition to a person in another State in violation of a law of that State..4.PenaltiesSection 924(a) of title 18, United States Code, is amended by adding at the end the following:(8)Whoever knowingly violates section 922(a)(1)(A) or 932 shall be fined under this title, imprisoned not more than 10 years, or both..5.Firearms subject to forfeitureSection 924(d) of title 18, United States Code, is amended—(1)in paragraph (1), by inserting or 932 after section 924; and(2)in paragraph (3)—(A)in subparagraph (E), by striking and at the end;(B)in subparagraph (F), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(G)any offense under section 932..